Case 1:21-cv-22601-RKA Document 1 Entered on FLSD Docket 07/21/2021 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

 NELLY ROJAS,                                                 Case No.:

         Plaintiff,
 v.

 CAVALRY PORTFOLIO
 SERVICES, LLC,

       Defendant.
 _____________________________________/

                                          NOTICE OF REMOVAL

         Defendant, Cavalry Portfolio Services, LLC (“Cavalry”), by and through its undersigned

 counsel, submits this Notice of Removal pursuant to 28 U.S.C. § 1331, 1441(a) and 1446. As

 grounds for this removal, Cavalry represents as follows:

         1.       On or about May 13, 2021, Plaintiff, Nelly Rojas (hereinafter referred to as

 “Plaintiff”) filed a civil action complaint against Cavalry in the County Court of the Eleventh

 Judicial Circuit in and for Miami-Dade County, Florida, bearing case number 2021-014617-CC-

 05 and styled as Nelly Rojas v. Cavalry Portfolio Services, LLC (the “State Court Action”).

         2.       A true copy of the State Court Action Docket Report is attached hereto as Exhibit

 A. True copies of the Complaint, and Amended Complaint 1 are attached hereto as Exhibit B and

 Exhibit C, respectively.

         3.       Cavalry has not been served with the Complaint filed in this action.

         4.       However, on or about June 21, 2021, Cavalry received a copy of the initial

 pleading setting forth the claim for relief upon which such action or proceeding is based, for


 1
  The Amended Complaint, filed May 19, 2021 in the State Court Action, incorrectly references the party plaintiff
 by a different name (Note case no. on Amended Complaint and Corresponding State Court Action Docket Report
 [Ex. A])
Case 1:21-cv-22601-RKA Document 1 Entered on FLSD Docket 07/21/2021 Page 2 of 3




 purposes of 28 U.S.C. § 1446(b).

        5.      As such, this notice is timely filed with this Court.

        6.      The Complaint and Amended Complaint seek, inter alia, damages for injuries

 allegedly arising from violations of the federal Fair Debt Collection Practices Act (hereinafter

 referred to as the “FDCPA”) 15 U.S.C. § 1692 et seq. See Exhibit B, Exhibit C.

        7.      The District Courts of the United States have original jurisdiction over the above-

 entitled action pursuant to 28 U.S.C. § 1331, as it involves a federal question with regards to the

 alleged violations of the FDCPA, 15 U.S.C. § 1692 et seq.

        8.      Pursuant to 28 U.S.C. § 1441(a), any such civil action brought in a State court

 may be removed, but only to the district court of the United States for the district and division

 embracing the place where such action is pending.

        9.      As required by 28 U.S.C. § 1446(d), Cavalry is providing written notice of the

 removal of this action to Plaintiff and to the court in the State Court Action contemporaneously

 with filing this Removal.

        10.     Pursuant to 28 U.S.C. § 1446(a), attached as Exhibit B and Exhibit C are

 accurate copies of the State Court Action Complaint and Amended Complaint and attached as

 Exhibit D are all remaining state court documents filed in the State Court Action as of the filing

 of this Removal.

        11.     Therefore, Cavalry by this notice seeks removal to the United States District

 Court for the Southern District of Florida, which embraces the location of the pending

 Complaint.

        12.     Furthermore, this Court will have pendent jurisdiction over any other state claims

 asserted or that may be asserted by the Plaintiff.



                                                      2
Case 1:21-cv-22601-RKA Document 1 Entered on FLSD Docket 07/21/2021 Page 3 of 3




        WHEREFORE, Defendant, Cavalry Portfolio Services, LLC requests that the State Court

 Action be removed from state court to this Court, and that this Court assume jurisdiction over the

 action and determine it on the merits.



 Dated: July 21, 2021                            Respectfully submitted,

                                                 CAVALRY PORTFOLIO
                                                 SERVICES, LLC,

                                          By:    /s/ Christopher P. Hahn_
                                                 Christopher P. Hahn, Esq.
                                                 Fla. Bar No. 87577
                                                 MAURICE WUTSCHER LLP
                                                 2255 Glades Road, Suite 324A
                                                 Boca Raton, FL 33431
                                                 Tel: (772) 237-3410
                                                 Fax: (866) 581-9302
                                                 chahn@MauriceWutscher.com
                                                 litigation@MauriceWutscher.com



                                          Certificate of Service

        I, Christopher P. Hahn, an attorney, hereby certify that on July 21, 2021, service of a true
 and correct copy of this document and any referenced exhibits was accomplished by regular first
 class mail to the following:

 Jibrael S. Hindi, Esq.
 Thomas J. Patti, Esq.
 The Law Offices of Jibrael S. Hindi
 110 SE 6th St., Suite 1744
 Fort Lauderdale, FL 33301
 jibrael@jibraellaw.com
 tom@jibraellaw.com
 Attorneys for Plaintiff

                                                 /s/ Christopher P. Hahn




                                                    3
